Citation Nr: 0631889	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  98-12 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the residuals of a 
back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from May 1962 to September 
1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1998 by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the veteran's claim of entitlement to 
service connection for residuals of a back injury was the 
subject of June 1994 rating decision by the RO denying the 
claim which the veteran did not appeal to the Board and 
which, consequently, became final.  See 38 U.S.C.A. § 7105 
(West 2002).  A decision of the Board dated June 26, 2003, 
found that new and material evidence had been received by VA 
since the prior final disallowance of the claim in June 1994 
and reopened the veteran's claim for service connection for 
residuals of a back injury. 

Following the reopening of the claim, the Board, in August 
2003, sought to develop the claim internally pursuant to 38 
C.F.R. § 19.9(a)(2) (2002).  The Board notified the veteran 
that once the development had been completed, the veteran 
would be informed of the development, and the Board would 
issue a decision.  Nevertheless, in May 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) issued Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 
2003).  In the case, the Federal Circuit Court invalidated 
portions of the Board's development regulation package.  The 
Federal Circuit Court further stated that the Board was not 
allowed to consider additional evidence [evidence developed 
by the Board] without remanding the case to the RO for 
initial consideration and without having a waiver by the 
appellant.  Therefore, in accordance with the instructions 
given by the Federal Circuit Court, the claim was remanded 
to the RO in November 2003.  The case was returned to the 
Board in May 2005.  

After further reviewing the claim, the Board concluded that 
the RO had not fully developed the case in accordance with 
the instructions previously given by the Board.  The Board 
found that such action was in violation of Stegall v. West, 
11 Vet. App. 268, 271 (1998), and as such, another remand 
was required.  Hence, in August 2005, the claim was once 
again remanded.  The claim has since been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to 
the appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issue addressed in this decision.

2.  The veteran's service medical records indicate that he 
received treatment for back pain and discomfort, with at 
least one of those occasions the veteran receiving treatment 
for his back as a residual of an automobile accident.

3.  The veteran has been diagnosed as suffering from 
intervertebral disc syndrome of the lumbar segment of the 
spine.

4.  A VA doctor has etiologically linked the veteran's 
current back disability with his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, service 
connection for the residuals of a back injury is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2006).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with the issue given the favorable nature of the 
Board's decision with regard to the issue of entitlement to 
service connection for the residuals of a back injury.  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) (2006) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease.  See Brewer v. 
West, 11 Vet. App. 228, 231 (1998).

The veteran has asserted that while he was in service, he 
received treatment for back pain.  He has attributed the 
back pain to injuries received when he was involved in 
multiple motor vehicle accidents.  Alternatively, he has 
claimed that he also injured his back while performing his 
military duties.

A review of the veteran's service medical records indicates 
that he was seen at the military dispensary in West Germany 
in February 1966.  The cause for his appearance at the 
dispensary was back pain due to an automobile accident.  He 
had been previously seen by US Army medical care providers 
in August 1964 and January 1965.  

Since being discharged from service, per the claims folder, 
the veteran has complained of back problems.  To support his 
assertions, he has provided a statement by his sister who 
has said that after service, the veteran complained of pain 
in his lower back.  The claims folder also contains copies 
of the veteran's private and VA medical records that show 
recurrent treatment for lower back problems, including 
surgery.

As a result of the Board's reopening of the veteran's claim, 
the case was sent to a VA doctor for the purpose of having 
the veteran examined and obtaining a medical opinion 
concerning the etiology of the veteran's current back 
disorder.  The VA doctor saw the veteran in February 2004 
and again in September 2005.  In February 2004, the veteran 
was diagnosed as suffering from intervertebral disc syndrome 
of the lumbar segment of the spine.  The doctor added 
additional comments in September 2005; specifically, the 
doctor wrote:

	. . . Therefore, in our opinion, it 
is as likely as not that this patient's 
back pain is directly related to his 
service-connected injuries and what we 
now see [is] a lifelong exacerbation of 
these service-connected injuries 
rendering this patient nonfunctional at 
this time . . . .

To grant service connection, it is required that the 
evidence shows the existence of a current disability, an in-
service disease or injury, and a link between the disability 
and the in-service disease or injury.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated that ". . . a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2006). The United 
States Court of Appeals for Veterans Claims (Court), has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of 
a service-connected disease or injury, it too shall be 
service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The 
Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts 
under consideration).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza 
v. Brown, 7 Vet. App. 498, 511 (1995).  The veteran's 
service medical records and the statements that he has 
proffered over the course of this appeal have not been 
contradictory.  Moreover, since the veteran filed his claim, 
his recitation of the symptoms produced by the lower back 
disability and how the condition has bothered him has 
remained consistent.  He has not waivered in his assertions.  
The Board believes that the veteran's written evidence is 
credible, probative, and it adds weight to the overall 
claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 
(1996).  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of 
positive and negative evidence regarding any material issue, 
the benefit of the doubt in resolving each such issue shall 
be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2005); see also 38 C.F.R. § 3.102 (2006).  In 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' 
in order to prevail."  The Court pointed out in Gilbert that 
under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the 
law dictates that the veteran prevails.

Here the veteran has provided credible written evidence with 
respect to his back disability.  While it is true that the 
veteran had numerous problems with his back after his 
military service and he was employed in an occupation 
(working in mines) that was overly taxing especially on the 
back, a VA physician has provided an etiological opinion 
with respect to the back and the veteran's military service.  
Specifically, that physician has written that the veteran's 
current back disorder is related to his military service.  
In view of the foregoing, the Board finds that the evidence 
is, at least, in equipoise.  Because the evidence is in 
equipoise, and since the appellant is supposed to be 
afforded the benefit-of-the-doubt, the Board concludes that 
the veteran's back disability is the result of his military 
service, and service connection is granted.


ORDER

Entitlement to service connection for a back injury is 
granted.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


